Judgment affirmed as to infant defendant and reversed as to all other defendants.
It is further ordered that the costs in this court be paid one-half by the plaintiffs in error and one-half by the defendants in error other than said infant defendant in error.—Reporter.
Journal entry: This court finds that the judgment of the court of appeals ordering that the judgment against the plaintiffs below, set up in their amended petition filed in the circuit court, be suspended- and that said plaintiffs who were defendants in the original suit referred to in said petition have leave to answer therein should be, and the same is hereby, affirmed, as to the infant defendant Harrison Koehnline, and that as to the other defendants in error the judgment of the court of appeals should be, and the same is hereby reversed.
It is further ordered and adjudged that this cause he remanded to the court of appeals with instructions to dismiss the amended petition of the said defendants in error filed in the circuit court as to all of said defendants in error except said infant defendant in error and for further proceedings according to law.
Nichols, C. J., Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.